El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
En el presente caso la corte de distrito dictó sentencia a favor del demandante en una acción para reivindicar una propiedad urbana. El demandado apeló, y el demandante solicita se desestime la apelación por frívola.
 Se acepta que el demandante compró la propiedad en cuestión del anterior dueño y que el demandante inscribió su título. Pero el demandado insiste en que la sentencia emitida es errónea porque, con anterioridad a la venta efectuada a favor del demandante, los vendedores habían concedido al demandado una opción obligatoria para comprar la propiedad.
Hemos examinado el expediente, y no encontramos evi-dencia alguna de tal opción obligatoria. Por el contrario, en el expediente se encuentra únicamente una carta escrita por uno de los vendedores once meses antes de efectuada la venta de la propiedad, haciéndole una oferta de venderle la propidad al demandado bajo ciertas condiciones en ella es-pecificadas. El expediente no demuestra aceptación alguna de esta oferta. Es cierto que el demandado presentó en evi-dencia el expediente de un pleito anterior entre las mismas *569partes aquí envueltas, en que la corte de distrito decidió un pleito de desahucio en favor del demandado por el funda-mento de que el testimonio oral ofrecido por el demandado en cuanto a una opción verbal había planteado un conflicto de títulos tal que requería su desestimación. Pero esto no quería decir que se resolvía que la opción existía. Por el contrario, constituía la posposición de una decisión sobre el particular hasta que surgiera la ocasión apropiada; es de-cir, la presente acción de reivindicación. En el caso ante nos, el demandado no. ofreció prueba, escrita u oral, de tal opción. Escasamente puede alegar que el expediente en el pleito de desahucio que presentó en este caso constituye tal evidencia. En verdad, el expediente tal como fue presen-tado ni siquiera contenía el testimonio- admitido en tal pleito. La única referencia a dicho testimonio oral se encuentra en la opinión de.la corte de distrito desestimando el pleito de desahucio. Por tanto, la única evidencia en el expediente ante nos sobre este punto es la carta de uno de los vendedo-res al demandado, que fué presentada en evidencia por el demandante y que, como hemos visto, constituía únicamente una oferta no aceptada.
Asumiendo, sin resolverlo, que una opción obligatoria constituiría una defensa válida en el presente pleito, hubo una ausencia total de prueba de tal opción en este caso.
En vista de lo precedente, la concesión de honorarios de abogado estuvo justificada.

La moción de desestimación será declarada con lugar.

El Juez Asociado Sr. De Jesús no intervino.